SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

45
TP 11-01636
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF DARRYL HARRIS, PETITIONER,

                      V                                          ORDER

WILLIAM HULIHAN, SUPERINTENDENT, MID-STATE
CORRECTIONAL FACILITY, RESPONDENT.


DARRYL HARRIS, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Oneida County [Anthony F.
Shaheen, J.], entered August 3, 2011) to review a determination of
respondent. The determination found after a Tier II hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination so appealed from is
unanimously modified on the law and the petition is granted in part by
annulling that part of the determination finding that petitioner
violated inmate rule 180.17 (7 NYCRR 270.2 [B] [26] [vii]) and as
modified the determination is confirmed without costs, and respondent
is directed to expunge from petitioner’s institutional record all
references to the violation of that rule.




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court